PER CURIAM.
We do not agree with appellant’s contentions that, in two respects, the trial court erred in setting aside portions of an arbitrator’s award on the ground that they were unauthorized by the underlying agreement. See School Board of Seminole County v. Cornelison, 406 So.2d 484 (Fla. 5th DCA 1981), pet. for review denied, 421 So.2d 67 (Fla.1982). Likewise, we find no merit in the claim on cross-appeal that another aspect of the award was beyond the issues submitted to arbitration. See 6 C.J.S. Arbitration § 109 (1975); cf. Fla.R. Civ.P. 1.190(b). Accordingly, the judgment under review, in its entirety, is
Affirmed.